Appeals by defendant (1) as limited by his brief, from a sentence of the Supreme Court, Queens County, imposed February 10, 1978, upon his conviction of attempted kidnapping in the second degree, upon a plea of guilty, the sentence being a period of imprisonment of 2Va to 7 years, and (2) (by permission) from an order of the same court, dated November 5, 1979, which denied his motion pursuant to CPL 440.20 to set aside his sentence. Sentence and order affirmed (see People v Frederick, 45 NY2d 520; cf. People v McConnell, 49 NY2d 340). Lazer, J. P., Rabin, Gulotta and Cohalan, JJ., concur.